                Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 1 of 17

                                                Boca Raton               Melville                 San Diego
                                                Chicago                  Nashville                San Francisco
                                                Manhattan                Philadelphia             Washington, D.C.


                                                        REDACTED


                                                        May 10, 2021

                                                                                                                           VIA ECF

The Honorable Joseph C. Spero
United States Magistrate Judge
United States District Court
for the Northern District of California
Courtroom F, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

            Re:     In re Apple Inc. Securities Litigation, No. 4:19-cv-02033-YGR-JCS (N.D. Cal.)

Dear Judge Spero:

        Pursuant to this Court’s Orders, Lead Plaintiff Norfolk County Council as Administering
Authority of the Norfolk Pension Fund (“Plaintiff”) and non-party Hon Hai Precision Industry Co.,
Ltd. a/k/a Foxconn Technology Group (“Hon Hai” or the “Company”) respectfully submit this joint
discovery letter setting forth their dispute concerning Plaintiff’s subpoena for the production of
documents pursuant to Federal Rule of Civil Procedure 45 and subpoena for the deposition of Hon
Hai’s corporate representative pursuant to Federal Rules of Civil Procedure 30(b)(6) and 45. ECF
Nos. 136, 160. Plaintiff and Hon Hai have met and conferred, via videoconference, and cannot
reach a resolution.1

                                                 Respectfully submitted,
ROBBINS GELLER RUDMAN & DOWD LLP                                                          HERRERA KENNEDY LLP
 RUDMAN & DOWD LLP


By:         s/ Daniel J. Pfefferbaum                                            By:       s/ Nicomedes Sy Herrera
            DANIEL J. PFEFFERBAUM                                                         NICOMEDES SY HERRERA
            Counsel for Lead Plaintiff                                                    Counsel for Hon Hai




1
      Plaintiff and Hon Hai met and conferred on Tuesday, May 4, 2021, by videoconference.

4851-7967-3321 v1

      One Mont gomery S treet Suite 1800   San Fran cisc o, CA 94104 Tel 4 1 5 - 2 8 8 - 4 5 4 5 Fax 415- 2 8 8-4 53 4 rgrdlaw. com
                 Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 2 of 17

Page 2
                                           Plaintiff’s Position
           Over the course of nearly six months, Hon Hai has frustrated the discovery process through
   shifting positions, improper limitations and unreasonable demands. Despite initially agreeing to
   produce documents months ago, Hon Hai has backtracked and has yet to produce a single
   document. Since the last letter to the Court, Plaintiff has made good faith efforts to compromise,
   including limiting the duration and scope of its document requests. While some progress was made,
   new barriers have been erected and Plaintiff and Hon Hai remain at an impasse. The Court should
   compel Hon Hai to comply with Plaintiff’s December 15, 2020 subpoena seeking the production of
   documents and February 5, 2021 subpoena seeking to depose a corporate representative.2
   I.         The Court Should Compel Non-Party Hon Hai to Search for and Produce
              Documents Responsive to Plaintiff’s Subpoena Duces Tecum
            Hon Hai is the world’s largest smartphone manufacturer and largest iPhone manufacturer,
   generating $68 billion (or 46%) of annual revenue from Apple in 2016. ECF No. 141-9 at 43-44.
   The Company has global operations, including in Greater China, the United States, and this District.
   On December 15, 2020, Plaintiff issued a subpoena duces tecum to Hon Hai seeking documents
   concerning its relationship with Apple, including iPhone production volumes and tracking of iPhone
   sales, as well as smartphone consumer demand and market conditions in Greater China.3
            Hon Hai does not dispute that it possesses relevant and responsive information. Indeed,
   Plaintiff alleges that Apple slashed iPhone production at Hon Hai at the same time Defendants
   falsely reassured investors that demand for iPhones in Greater China was strong.4 See ECF No.
   114, ¶¶68-69. And, given its position as the world’s largest smartphone maker and presence in
   Greater China, Hon Hai is uniquely situated to possess information concerning smartphone
   consumer trends in China, pressure on iPhone demand from Asian competitors and the overall state
   of the industry i.e., the “facts on the ground” that the Court found “[D]efendants had an added duty
   to ensure . . . supported their extraordinary claims.” ECF No. 123 at 19 n.10.
            In a January 26, 2021 email, Hon Hai stated that it “is prepared to produce responsive
   documents on a rolling basis from March 1, 2021, subject to the entry of a protective order . . . and
   resolution of the . . . ‘Relevant Period.’” However, shortly thereafter, Hon Hai added further
   restrictions: No production would be made without Apple’s permission and Hon Hai would not
   produce any documents duplicative of Apple’s production. These issues were previously submitted
   to the Court. ECF No. 132. The Court directed Plaintiff and Hon Hai to meet and confer and report
   back in two weeks. ECF Nos. 136, 160.
            Plaintiff spent two months negotiating with Hon Hai, and its newly engaged counsel
   Nicomedes Herrera, who reversed earlier positions and placed new demands on production. For
   example, while Hon Hai abandoned its improper position that Apple must approve its production, it
   now improperly insists that Plaintiff and Apple reach global resolution as to the scope of production


   2
       At the time of filing, Hon Hai demanded attachment of a declaration to this joint letter which
   exceeds its five page allotment under the Court’s Order. ECF. No. 136. The declaration should be
   disregarded.
   3
       After unsuccessfully trying to serve Hon Hai’s registered agent in California, Robert Shei,
   Plaintiff served the subpoena on the Company’s registered agent in Albany, New York. As best as
   Plaintiff can discern, the registered agent in Albany emailed a copy of the subpoena to Shei, who
   forwarded it to Hon Hai counsel Peggy Chen. Ms. Chen then wrote to Plaintiff stating (incorrectly)
   that Plaintiff had served Shei via email, and she would accept service on behalf of Hon Hai.
   4
       Defendants are Apple, Inc. (“Apple”), Timothy D. Cook (“Cook”) and Luca Maestri.

   4851-7967-3321 v1
                 Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 3 of 17

Page 3
   before any agreement is reached with Hon Hai. And, while Hon Hai previously took the position
   that it would not produce any documents duplicative of Apple’s production, it now reverses course
   and states that it will only produce documents sent to or from Apple. Finally, Hon Hai
   acknowledges its duty to produce documents, but will not do so unless Plaintiff agrees to pay Hon
   Hai’s future costs. Despite Plaintiff’s good faith efforts, these negotiations have not yielded a single
   document or a viable path to discovery. Incredibly, despite six months of negotiations, Hon Hai
   now accuses Plaintiff of rushing to the Court. This gamesmanship needs to end.5
              A.       Documents Not Sent to or from Apple Are Relevant and Discoverable
            Plaintiff’s subpoena seeks documents from Hon Hai specifically concerning the iPhone,
   including manufacturing, demand, production and tracking of sales, as well as information not
   specific to the iPhone, including the smartphone industry, economic conditions, consumer spending
   and iPhone competitors. These documents are relevant to the issues of falsity, scienter and loss
   causation. ECF No. 114, ¶¶68-69, 98-99. “‘The question of relevancy should be construed
   ‘liberally and with common sense.’” Meneweather v. Powell, 2012 WL 12995648, at *2 (N.D. Cal.
   Apr. 4, 2012).6 “[N]onparties are subject to the same relevance standards as parties.” Linear v.
   Brewer, 2009 U.S. Dist. LEXIS 146890, at *7 (S.D. Cal. Aug. 10, 2009). Hon Hai refuses to
   produce any document that was not transmitted to or from Apple, improperly attempting to rewrite
   this action into a case about Cook’s subjective opinion.7
            Plaintiff can prove the falsity of Defendants’ statements and omissions concerning the state
   of iPhone demand in China with information that was never transmitted to, or in the possession of,
   Apple, just as the Court did in upholding Plaintiff’s claims. For example, in addition to Defendants’
   post-Class Period8 admissions, the Court noted that Plaintiff alleged “other facts” external to Apple
   “that show that iPhone sales were declining at the time of the November 1, 2018 call” including
   industry reports that production had been reduced at manufacturers like Hon Hai, and credited
   allegations of “specific numbers based, in part, on formal announcements by Apple’s suppliers.”
   ECF No. 123 at 9, 18.
            Plaintiff can also prove scienter – via deliberate recklessness – with information regardless
   of whether it was transmitted to or from Apple. Indeed, the Court explicitly held: “Given the
   exceptional optimism [surrounding Defendants’ record earnings guidance for 1Q19], [D]efendants
   had an added duty to ensure that facts on the ground supported their extraordinary claims.” Id.
   at 19 n.10. The Court reiterated that facts need not have been transmitted to Defendants to support
   scienter: “To be clear, the Court does not necessarily conclude that Cook knew of that information
   (though it appears plausible that he did).” Id. at 18. Hence, documents concerning smartphone
   demand, the state of the smartphone industry in Greater China or smartphone competition,
   regardless of whether shared with Apple, are relevant to Plaintiff’s allegations.



   5
       Indeed, on May 4, 2021, during the parties’ final Zoom meet and confer, counsel for both
   Plaintiff and Hon Hai spent over an hour detailing each issue at an impasse and agreeing to submit
   these issues to the Court within five days, as ordered. ECF Nos. 136, 160. Yet, on May 5, 2021,
   Hon Hai sent another letter reasserting the same rejected positions but claimed they were additional
   compromises and accused Plaintiff of rushing to the Court. This conduct is not acceptable.
   6
       All citations and footnotes omitted and emphasis added unless otherwise indicated.
   7
       The Court already rejected Defendants’ efforts to characterize the alleged misrepresentations as
   opinions. ECF No. 110 at 26.
   8
       The “Class Period” is from November 2, 2018 through January 2, 2019, inclusive.

   4851-7967-3321 v1
                 Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 4 of 17

Page 4
           In an effort to compromise, Plaintiff has offered to forego certain relevant documents related
   to the intense pressure on Apple from rival smartphones in China. As a concession to Hon Hai’s
   competitive concerns, Plaintiff offered to restrict its request to documents that address the iPhone
   specifically or the smartphone industry generally. Hon Hai has refused this compromise.
              B.       Hon Hai Must Identify Search Terms and Custodians
           Plaintiff has been unable to obtain good-faith cooperation from Hon Hai with respect to
   search terms. First, Hon Hai demanded Plaintiff propose search terms and Hon Hai would propose
   additional terms. Although the Federal Rules “do not require plaintiffs to agree to the use of search
   terms in the first place,” Plaintiff complied in an effort to avoid disputes. Cohen v. Apple Inc., 2020
   U.S. Dist. LEXIS 137738, at *4 (N.D. Cal. Aug. 3, 2020). But Hon Hai did not run the terms,
   provide a hit count or propose its own terms.9 Instead, Hon Hai reneged and stated it would not
   discuss terms until Plaintiff and Apple agreed to terms for Apple’s production – from which Hon
   Hai seeks to develop an even narrower set of terms. See ECF No. 158.
           This pre-conditioning is improper. See ECF No. 132. Plaintiff seeks different information
   from Hon Hai and Apple. Id. at 2. The terms reached between Plaintiff and Apple must cover
   many more subjects, address Apple’s business operations, be appropriately tailored to be applied
   across more custodians and over a longer period of time. The search terms Hon Hai uses will target
   its role as an iPhone manufacturer, the world’s larger smartphone maker. Indeed, as a Taiwanese
   company, Hon Hai’s search may even require search terms in a different language.
           Similarly, Hon Hai refuses to develop a list of proposed custodians, instead proposing that
   Plaintiff develop a list from Defendants’ not-yet made productions. On May 4, 2021, after months
   of meet and confers, Hon Hai revealed that it identified two possible custodians (but offered that
   only one be searched) because they received the                                                    from
   Apple.10 While both of these individuals are likely proper custodians, alone, they are insufficient to
   satisfy Hon Hai’s discovery obligations and seek to further limit production only to information
   communicated to or from Apple. Hon Hai must identify custodians that are likely to possess the
   requested documents and propose additional search terms based on internal Company knowledge.
              C.       Hon Hai Must Comply with the Subpoena Without an a Priori
                       Agreement to Shift Costs
           The “nonparty seeking cost shifting must demonstrate that its costs are reasonable and
   resulted from compliance with the subpoena.” Balfour Beatty Infrastructure, Inc. v. PB & A, Inc.,
   319 F.R.D. 277, 281-82 (N.D. Cal. 2017). Attorney’s fees, especially those spent fighting, rather
   than complying with, a subpoena are not reasonable. See Valcor Eng'g Corp. v. Parker Hannifin
   Corp., 2018 WL 3956732, at *3 (C.D. Cal. July 12, 2018). Hon Hai’s prospective demand for costs
   is improper. Indeed, it has not produced a single document, cannot demonstrate any costs resulting
   from compliance or offered a detailed and supportable estimate of expected costs. Hon Hai retains
   the right to seek costs, but it must first comply with the subpoena.
           Hon Hai has made no showing of any costs, current or expected. According to its counsel,
   the only documents collected (but not produced), the           were gathered without extensive search


   9
     On May 5, 2021, only after Hon Hai and Plaintiff agreed that it would submit this letter did Hon
   Hai provide Plaintiff a list of internal codes that Hon Hai used to identify iPhones, though it
   continues to refuse to agree to search terms until Plaintiff and Apple settle on terms.
   10
      Hon Hai’s counsel also acknowledged the existence of a central database likely to contain
   relevant information, but refused to agree to search this database, claiming its contents were likely
   on backup tapes. This unsubstantiated position is insufficient, the database must be searched.
   4851-7967-3321 v1
                 Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 5 of 17

Page 5
   or undue expense. Thus, the Hon Hai’s only apparent cost is two separate attorneys’ fees resisting
   Plaintiff’s subpoenas. And, while Hon Hai has repeatedly argued that its costs will exceed $20,000,
   it has offered zero support for such a claim.
           Having made no showing of any costs, Hon Hai also fails to show the current or expected
   future costs are unduly burdensome. Hon Hai is a global technology company that has made
   hundreds of billions of dollars from manufacturing iPhones alone. Yet it argues it is in the same
   shoes as the non-profit in Legal Voice v. Stormans Inc., 738 F.3d 1178 (9th Cir. 2013), which had
   actually incurred $20,000 in expenses complying with a non-party subpoena. Id. at 1182.
           Finally, Hon Hai’s proposal that Plaintiff cover all costs and fees above $15,000 is an
   improper effort to shift attorneys’ fees to Plaintiff. While Hon Hai stated that it would not include
   its fees to date, it would include attorneys’ fees from document review in the future. This is
   improper. See Valcor, 2018 WL 3956732, at *3. The Court should order Hon Hai to comply with
   the subpoena in full without a prior agreement that Plaintiff pay any costs. See generally ECF No.
   145 at 10-14.
   II.        The Court Should Compel Hon Hai to Comply with Plaintiff’s Deposition
              Subpoena Pursuant to Fed. R. Civ. P. 30(b)(6)
             On February 5, 2021, Plaintiff issued a valid deposition subpoena via email to Ms. Chen and
   serviced it on the same registered agent as the subpoena duces tecum.11 Hon Hai failed to comply:
   Two days prior to the deposition, Hon Hai emailed a list of objections, none of which excused its
   appearance. See In re Coan, 2007 U.S. Dist. LEXIS 6288, at *7 n.3 (N.D. Cal. Jan. 12, 2007) (“a
   written objection . . . does not, however, excuse compliance with a deposition subpoena”). Hon Hai
   refused to provide an alternate date for the deposition, did not move for a protective order, and
   failed to appear on the record at the deposition. Despite Hon Hai’s willful defiance, Plaintiff
   continued to meet and confer in good faith, but is at an impasse due to Hon Hai’s counsel’s
   unsupported assertion that the only potential deponents reside in China and thus the subpoena is
   unenforceable. These assertions do not pass factual or legal scrutiny.
             First, Hon Hai is subject to this Court’s jurisdiction. Hon Hai has extensive operations
   across California, Texas, Wisconsin and in this District.12 It operates in California both directly and
   through various subsidiaries, including in San Jose, Santa Clara and Brea. Its 2018 Annual Report
   lists its U.S. branch office in City of Industry. Indeed, Hon Hai has a registered agent for service of
   process in California, a precondition to doing business in the state. And, Hon Hai has willingly
   submitted to the jurisdiction of this Court and brought suit in other districts in this circuit.13 See
   ECF No. 152 at 19.
             Second, contrary to the claim that no possible witness exists outside China, according to
   publicly available job descriptions, Hon Hai appears to have relevant operations and employees in
   this District, including in Cupertino, just minutes from Apple’s headquarters. According to their
   own LinkedIn descriptions, employees at the Cupertino location had daily interaction with Apple


   11
       Ms. Chen confirmed that the subpoena was transmitted to Hon Hai in Asia and that Hon Hai
   was aware of it. This satisfies the purpose of sufficient service. See Khachatryan v. Toyota Motor
   Sales, U.S.A., Inc., 578 F. Supp. 2d 1224, 1226 (C.D. Cal. 2008) (addressing awareness of foreign
   company). Nonetheless, upon Mr. Herrera’s later arrival, Hon Hai asserted an objection to service.
   Plaintiff is happy to fully brief why service is proper under Fed. R. Civ. P. 4, 30 and 45.
   12
       Apple lists Hon Hai locations in Texas in its top-200 Suppliers List. ECF No. 141-19 at 11.
   13
      E.g. Hon Hai Precision Industry Company, Ltd. v. Suyin Co. Ltd. et al, 2:10-CV-00437 (E.D.
   Tex.); Microsoft Corporation et al v. Hon Hai Precision Industry Co., Ltd., 5:19-CV-01279 (N.D.
   Cal.).
   4851-7967-3321 v1
                  Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 6 of 17

Page 6
   iPhone engineers. Jasmine Huang,14 employed by Hon Hai in Cupertino, describes her involvement
   in the manufacturing of the very phones at issue in this litigation as follows:

                      Lead the EFFA (Early Field Failure Analysis) manufacturing line bring up
                       for iPhone 8 Plus, iPhone X, iPhone Xs, iPhone Xs Max, iPhone 11 and
                       iPhone 11 Pro. . . .

                      Involved in NPI [New Product Introduction] FATP [Final Assembly, Test
                       and Pack] Dry Runs for iPhone 7 Plus, 8 Plus, X, Xs, Xs Max, 11 and 11 Pro.
                       From early product development lifecycle to mass production.

   Similarly, Ryan R. Chen,15 a Hon Hai Deputy Manager, Product Development Engineer, located in
   the San Francisco Bay Area, states that he is the: “Manager of product development team for Apple
   iPhones, Packaging, and Accessories programs” and is responsible for “the evaluation of NPI [New
   Product Introduction] design for manufacturing.” Phil Lim,16 the Apple Global Sales Director at
   Hon Hai Interconnect Technology in Santa Clara, states that he is: “Responsible for global account
   management of Apple.” Finally, Ian Lee,17 a former Hon Hai employee in Cupertino (and current
   Apple employee) stated that he had “daily” interaction with Apple iPhone engineers.18
           Third, in light of the clear evidence that witnesses are readily available, Hon Hai “has a duty
   to educate and prepare its corporate designee to convey all facts responsive to the notice that were
   known to the corporation.” In re Cathode Ray Tube (CRT) Antitrust Litig., 2015 WL 12953930, at
   *3 (N.D. Cal. July 22, 2015). The burden of preparation for a Rule 30(b)(6) deposition “‘“is merely
   the result of the concomitant obligation from the privilege of being able to use the corporate form in
   order to conduct business.”’” United States v. HVI Cat Canyon, Inc., 2016 WL 11683593, at *6
   (C.D. Cal. Oct. 26, 2016).
           Finally, Hon Hai’s proposed “compromise” is a red herring. Hon Hai states that if
   geopolitical tensions between China and Taiwan or Hong Kong subside, and if the deponent can
   safely travel outside of China to a suitable deposition location, and if travel can occur without
   COVID-19 restrictions, then the deposition can proceed if Plaintiff pays all incurred costs. No date,
   time or individual has been offered, nor could it be without clairvoyance as to political and viral
   developments. Plaintiff has refused this wholly speculative “compromise” as it does not ensure any
   testimony will be taken. Because the subpoena is fully enforceable, the Court should compel Hon
   Hai to make an appropriately prepared witness available for deposition.
           In conclusion, Plaintiff respectfully requests that the Court compel Hon Hai to promptly
   produce relevant and responsive documents and make an appropriately prepared witness available
   for deposition.




   14
       https://www.linkedin.com/in/fangihuang/
   15
       https://www.linkedin.com/in/ryan-r-chen-240b7818/
   16
       https://www.linkedin.com/in/philklim/
   17
       https://www.linkedin.com/in/ian-lee-2410a33a/
   18
       The evidence that individuals with at least some knowledge of the iPhone manufacturing
   relationship distinguishes the cases provided by Hon Hai, for example, Wultz v. Bank of China Ltd.,
   293 F.R.D. 677 (S.D.N.Y. 2013), in which the court found that domestic employees had “no
   knowledge about them whatsoever” about the subjects of the deposition subpoena. Id. at 681.
   4851-7967-3321 v1
                 Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 7 of 17

Page 7
                                                  Hon Hai’s Position

           Despite the Court’s admonitions during the April 16, 2021 discovery hearing concerning
   Apple’s custodians, plaintiff has made Hon Hai appear before the Court on another one of
   plaintiff’s misguided discovery motions. Had plaintiff been willing to compromise or offer
   meaningful counterproposals to Hon Hai’s suggestions for amicable resolution, we would not be
   here burdening the Court with yet another wasteful discovery dispute.

           The disagreements concerning plaintiff’s document subpoena could have been resolved if
   plaintiff were willing to follow the Court’s statements delineating the relevant scope of discovery.
   Specifically, Hon Hai offered several proposals whereby Hon Hai would produce the categories of
   documents plaintiff requested so long as the information: (1) concerned the market conditions and
   demand for iPhones in Greater China; and (2) was known by Mr. Timothy Cook, or was reasonably
   available to him because such information was in Apple’s possession (i.e., Hon Hai received the
   information from, or sent the information to Apple). We are here because of plaintiff’s unyielding
   opposition to those reasonable conditions.

           Eschewing cooperation, plaintiff instead has insisted on rushing to file a joint discovery
   letter. When Hon Hai asked to exchange draft sections one business day before filing a joint letter,
   plaintiff’s counsel stated that he would be “busy” for the “next two days” and so would not agree to
   exchange drafts before filing. When Hon Hai suggested it would be helpful to the Court to have the
   benefit of each side’s response to the points raised by the other, and that plaintiff therefore should
   wait two days before setting the five-day clock running (so as to accommodate plaintiff’s busy
   schedule), plaintiff also refused without explanation.19

           Plaintiff has not taken the necessary steps to avoid imposing undue burden or expense. Rule
   45(d)(1) provides that a party “must take reasonable steps to avoid imposing undue burden or
   expense on a person subject to the subpoena.” Discovery may be refused when it is not
   “proportional to the needs of the case,” taking into consideration such factors as “the parties’
   relative access to relevant information, . . . the importance of the discovery in resolving the issues,
   and whether the burden or expense . . . outweighs its likely benefit.” Rule 26(b)(1), (2).

              A.       Hon Hai’s Confidential, Internal Market Analyses and Related Documents

         Many of plaintiff’s document requests seek confidential and sensitive internal business
   documents from Hon Hai to which Apple never had access. For example, Request No. 3 requests:

                       All documents and communications concerning economic conditions
                       and consumer spending in Greater China and its impact on your
                       production or assembly of Apple smartphones or smartphones offered
                       by Huawei, Oppo, Vivo and Xiaomi.




   19
      It seems that the “busy schedule” may not be the real issue because plaintiff appears to regularly
   refuse to exchange drafts beforehand. See Dkt. 156, at 5 & n. 6 (Apple stating in joint discovery
   letter that “Plaintiff declined to share its portion of this letter prior to filing . . .”).

   4851-7967-3321 v1
Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 8 of 17
Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 9 of 17
                Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 10 of 17

Page 10
   plaintiff’s precise disagreement remains tenebrous, Hon Hai believes the most efficient route is for
   Hon Hai to produce documents from the identified custodian and for plaintiff to review them along
   with other documents plaintiff obtains from Apple. If plaintiff believes it would be worthwhile to
   later search additional custodians after having the benefit of such discovery, Hon Hai and plaintiff
   can discuss that in good faith at a later time.

              E.       Plaintiff’s Deposition Subpoena

           Plaintiff has sought to take the deposition of Hon Hai’s corporate representative under Rule
   30(b)(6). However, Hon Hai’s personnel who are familiar with or have any relevant personal
   information or knowledge pertaining to the topic areas described in plaintiff’s deposition subpoena
   are located in Asia, with the most knowledgeable and appropriate representatives working and
   residing in China. (See Addendum A, Declaration of Kerry Huang). China has a blocking statute
   making any such depositions—even virtual ones—unlawful on Chinese soil, subjecting any
   participants to “arrest, detention or deportation” unless they are taken pursuant to requests to its
   Central Authority.21 Accord Rule 30(b)(4) (providing that virtual depositions take place “where the
   deponent answers the questions”). Because compliance with plaintiff’s subpoena would require
   witnesses in China to travel more than 100 miles outside of the country, it is unenforceable and
   should be quashed. See Rule 45(c)(1)(A); see also, e.g., Wultz v. Bank of China Ltd., 293 F.R.D.
   677, 679-681 (S.D.N.Y. 2013) (quashing subpoena requiring bank to send an employee from a
   foreign country); Estate of Klieman v. Palestinian Auth., 293 F.R.D. 235, 239-40 (D.D.C. 2013)
   (same and rejecting defendant’s argument that a company was required to “create” a deponent by
   educating a U.S. employee within the jurisdiction who otherwise had no preexisting knowledge of
   the subpoena topics); In Re Moose Enterprises Pty. Ltd., 2016 WL 10987320, at **1-2 (C.D. Cal.
   June 2, 2016) (issuing protective order even though noticing party had offered to take deposition by
   videoconference).

           Even though the case law is clear that Hon Hai is not required to produce a corporate
   representative to testify at deposition, Hon Hai, in the interests of compromise, nevertheless offered
   to voluntarily provide an appropriate witness from China at a venue that would not violate Chinese
   law (such as in Hong Kong or Taiwan), provided plaintiff agrees to pay for expenses, and COVID-
   19 restrictions would not prohibit such travel or cause the witness to be quarantined for an extended
   period. Hon Hai also requests a translator and counsel be physically present. Plaintiff rejected Hon
   Hai’s compromise proposal but has not made a counterproposal.

              F.       Hon Hai’s Expenses

           Cost shifting is mandatory if a non-party has or is expected to incur “significant expense” in
   responding to a subpoena. Legal Voice v. Stormans Inc., 738 F.3d 1178, 1185 (9th Cir. 2013). This
   includes reasonable attorneys’ fees necessary to review and produce documents. See, e.g.,
   Barracuda Networks, Inc. v. j2 Glob., Inc., 2020 WL 5802372, at *1 (C.D. Cal. July 17, 2020)
   (attorneys’ fees are reimbursable under Rule 45(d)(2) if they are “a component of the expenses
   incurred by the non-party in complying with the dictates of the subpoena”) (quotation omitted);
   Nitsch v. DreamWorks Animation SKG Inc., 2017 WL 930809, at *4 (N.D. Cal. Mar. 9, 2017)
   (shifting $14,700 in outside counsel fees to the subpoenaing party). Hon Hai’s expenses in


   21
      See U.S. Dept. of State website: https://travel.state.gov/content/travel/en/legal/Judicial-
   Assistance-Country-Information/China.html.

   4851-7967-3321 v1
                Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 11 of 17

Page 11
   responding to plaintiff’s document subpoena will be significant—and likely to be greater than the
   $20,000 that the Ninth Circuit had “no trouble concluding” was “significant” and therefore subject
   to mandatory fee shifting. Stormans, 738 F.3d at 1185.

           It is important to resolve the issue of cost-shifting now to avoid any argument that Hon Hai
   has waived its right to be reimbursed for costs. Cf., e.g., McCabe v. Ernst & Young, LLP, 221
   F.R.D. 423, 425 (D.N.J. 2004) (“When a court compels document production, it must protect a non-
   party from significant production expenses . . . . Absent an order, a non-party bears its own
   production expenses.”). Plaintiff has flatly refused to discuss cost shifting at this time. In the interest
   of compromise, Hon Hai offered to pay the expenses of responding to plaintiff’s subpoenas up to
   $15,000 if plaintiff agrees to pay for any expenses greater than $15,000, including attorneys’ fees.
   Hon Hai will timely inform plaintiff beforehand once it reasonably expects to incur over $15,000 so
   that plaintiff can either adjust or narrow its discovery requests to reduce costs or agree to pay for
   any amounts estimated to exceed $15,000. Plaintiff rejected this without making any further attempt
   to reach a compromise.

           Cost shifting is particularly appropriate here because the relevant information that Hon Hai
   possesses could be more efficiently obtained from Apple. Hon Hai acknowledges that plaintiff may
   be entitled to take discovery of non-parties even though the requested information is also available
   directly from a party to the litigation. But the significant burden on Hon Hai should be weighed
   against the fact that all of the requested information could be more efficiently and directly obtained
   from Apple, and so plaintiff should bear some of that burden.

              G.       Sanctions

           Should the Court believe it appropriate to impose sanctions against plaintiff under Rule
   45(d)(1) for plaintiff’s failure to take “reasonable steps to avoid imposing undue burden or expense
   on a person subject to the subpoena” and its unwillingness to adequately compromise on its
   discovery positions, the Court should award Hon Hai $4,000, which is less than its actual attorneys’
   fees incurred to research and draft this joint letter.

           Moreover, while Hon Hai stands ready to provide discovery in accordance with its
   compromise proposals, the Court should consider ordering that plaintiff should receive only the
   discovery to which it is entitled under applicable law, and no more. (For example, under Rule 45,
   plaintiff is not entitled to any 30(b)(6) deposition of Hon Hai at all, even though Hon Hai offered to
   produce witnesses in Asia for the sake of compromise.) Doing so is necessary to avoid a potential
   moral hazard. In this case, plaintiff made few (and mostly insignificant) counterproposals and
   refused to even discuss anything less than its maximal discovery positions on some issues. Were the
   Court to order discovery broader than what plaintiff would be entitled to by law simply because
   Hon Hai offered to compromise in good faith, plaintiff might be incentivized to continue its overly
   aggressive discovery. Even if plaintiff loses on its discovery motion, plaintiff would be rewarded
   with more discovery than that to which it would otherwise be entitled, simply because Hon Hai
   offered to compromise when plaintiff did not.




   4851-7967-3321 v1
                Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 12 of 17

Page 12
                              Certificate Pursuant to Local Rule 5-1(i)(3)

            I, Daniel J. Pfefferbaum, am the ECF user whose identification and password are being used
   to file the Letter Brief. In compliance with Local Rule 5-1(i)(3), I hereby attest that Nicomedes Sy
   Herrera has concurred in this filing.

   Dated: May 10, 2021
                                                              s/ Daniel J. Pfefferbaum
                                                              DANIEL J. PFEFFERBAUM




   4851-7967-3321 v1
                Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 13 of 17

Page 13
                                      CERTIFICATE OF SERVICE
           I hereby certify under penalty of perjury that on May 10, 2021, I authorized the electronic
   filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send
   notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I
   hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the
   non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ Daniel J. Pfefferbaum
                                                     DANIEL J. PFEFFERBAUM
                                                     ROBBINS GELLER RUDMAN
                                                            & DOWD LLP
                                                     Post Montgomery Center
                                                     One Montgomery Street, Suite 1800
                                                     San Francisco, CA 94104
                                                     Telephone: 415/288-4545
                                                     415/288-4534 (fax)
                                                     E-mail: dpfefferbaum@rgrdlaw.com




   4851-7967-3321 v1
5/10/2021     Case 4:19-cv-02033-YGR Document 167        Filed 05/10/21 Page 14 of 17
                                                    CAND-ECF-

Mailing Information for a Case 4:19 cv 02033 YGR IN RE APPLE INC. SECURITIES LITIGATION
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Adam Marc Apton
      aapton@zlk.com,Files@zlk.com

      Kevin Michael Askew
      kaskew@orrick.com

      Kenneth Joseph Black
      KennyB@rgrdlaw.com,E_File_SD@rgrdlaw.com

      Mary K. Blasy
      mblasy@rgrdlaw.com

      Frank H. Busch
      busch@wvbrlaw.com,johnson@wvbrlaw.com,pallister@wvbrlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Christine M. Fox
      cfox@labaton.com,ndonlon@labaton.com,lpina@labaton.com,electroniccasefilings@labaton.com,fmalonzo@labaton.com,6312349420@filings.docketbird.com

      John Hamilton George
      jgeorge@rgrdlaw.com

      Tor Gronborg
      torg@rgrdlaw.com,E_File_SD@rgrdlaw.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      Austin Thomas Jackson
      ajackson@structurelaw.com,cford@structurelaw.com

      James Neil Kramer
      jkramer@orrick.com,lpatts@orrick.com,mwatkins@orrick.com,vmorse@orrick.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Francis P. McConville
      fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,jalieberman@pomlaw.com,asoto@pomlaw.c

      Daniel Jacob Pfefferbaum
      DPfefferbaum@rgrdlaw.com,jgeorge@rgrdlaw.com,dpfefferbaumRGRD@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,jgeorge@ecf.courtdrive.com,sbloyd@rgrdlaw.co

      Samuel H. Rudman
      srudman@rgrdlaw.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com,e_file_SD@rgrdlaw.com

      Mark Solomon
      marks@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Alexander K. Talarides
      atalarides@orrick.com,lpatts@orrick.com,casestream@ecf.courtdrive.com

      Carol C. Villegas
      cvillegas@labaton.com,ndonlon@labaton.com,5739893420@filings.docketbird.com,dsaldamando@labaton.com,lpina@labaton.com,acoquin@labaton.com,fmalonzo@

      James Matthew Wagstaffe
      wagstaffe@wvbrlaw.com,johnson@wvbrlaw.com

      Steven Ray Wedeking , II
      swedeking@robbinsllp.com,notice@robbinsllp.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,smorris@rgrdlaw.com,kennyb@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtdrive.com

      Ariel Brianna Winawer
      awinawer@orrick.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?134484236438853-L_1_0-1                                                                               1/2
5/10/2021               Case 4:19-cv-02033-YGR Document 167  Filed 05/10/21 Page 15 of 17
                                                        CAND-ECF-
Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?134484236438853-L_1_0-1                                                                                                  2/2
Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 16 of 17




                Addendum A
[Declaration of Kerry Huang dated May 10, 2021]
Case 4:19-cv-02033-YGR Document 167 Filed 05/10/21 Page 17 of 17
